                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

CYNTHIA WILLIAMS, as Personal                 )
Representative of the Estate of               )
Austin Vance, deceased,                       )
                                              )
                   Plaintiff,                 )
                                              )
v.                                            )          Case No. CIV-17-1051-C
                                              )
BOARD OF COUNTY                               )
COMMISSIONERS FOR CLEVELAND                   )
COUNTY, et al.,                               )
                                              )
                   Defendants.                )

                                 ORDER OF DISMISSAL

       Now before the Court are Plaintiff’s Notices of Dismissal with Prejudice (Dkt. Nos.

73 & 74). These Notices are treated as Motions to Dismiss pursuant to Rule 41(a)(2).

       The purpose of Rule 41 is “primarily to prevent voluntary dismissals which unfairly

affect the other side, and to permit the imposition of curative conditions.” Clark v. Tansy,

13 F.3d 1407, 1411 (10th Cir. 1993) (internal quotation marks and citations omitted).

“Rule 41(a)(2) requires a court to review a motion by a plaintiff to dismiss a complaint if

the action has proceeded beyond service of an answer or of a motion for summary

judgment, and there is not unanimous agreement among all parties supporting the

dismissal.” Cnty. of Santa Fe, N.M. v. Pub. Serv. Co of N.M., 311 F.3d 1031, 1047 (10th

Cir. 2002).

       Here, the Notices of Dismissal with Prejudice state that the dismissal of the action

is with prejudice and each party bears his or her respective costs, including attorneys’ fees.
From the record, this Court notes that there has been no Objection or Response by

Defendants that would alert the Court of a condition which would unfairly prejudice the

litigants. As a result, this Court will dismiss this action with prejudice pursuant to Rule

41(a)(2).

       Accordingly, the Notices of Dismissal with Prejudice (Dkt. Nos. 73 & 74), are

treated as Motions to Dismiss, and they are GRANTED. The action is dismissed with

prejudice and the parties are responsible for their respective costs. All other parties have

been previously dismissed from this action and this Order resolves all issues against all

parties. A separate judgment will issue.

       IT IS SO ORDERED this 14th day of November.




                                             2
 
